Citation Nr: 0326007	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post traumatic stress disorder (PTSD) from April 27, 
1995, to January 6, 1998, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty July 1951 to October 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that granted service connection and assigned 
a 30 percent disability evaluation for PTSD, effective from 
April 27, 1995.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in April 2003.  A transcript of the hearing 
testimony is of record. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Overall impairment due to PTSD from April 27, 1995, to 
August 5, 1997, is no more than moderate.

3.  The evidence shows that the veteran was severely disabled 
and unemployable due to PTSD beginning August 6, 1997.

3.  Prior to August 6, 1997, the evidence shows sleep 
disturbance, depressed mood, anxiety, and concentration 
difficulty.  

4.  Prior to August 6, 1997, the evidence does not show 
consistent flattened affect, suicidal ideation, 
hallucinations, impaired speech, impaired self care, impaired 
short and long term memory, impaired judgment, or impaired 
abstract thinking, obsessive rituals, near continuous panic, 
impaired impulse control with periods of violence, neglect of 
hygiene, impairment of thought processes, grossly 
inappropriate behavior, or persistent danger of hurting 
himself or others.  

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for PTSD 
were not met prior to August 6, 1997.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.130, 
Diagnostic Code 9411 (2002).

2.  From August 6, 1997, the criteria for a 100 percent 
disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 1996 rating decision granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective from April 1995.  The veteran perfected an appeal 
from this decision.  In a December 1998 rating decision, a 
100 percent disability rating for PTSD was granted, effective 
from January 7, 1998.  Nonetheless, the veteran has expressed 
his desire to continue his appeal for a higher rating for the 
period before the 100 percent rating became effective.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Since the veteran has been granted the 
maximum rating available for PTSD on and subsequent to 
January 7, 1998, this decision will be limited to determining 
the severity of the PTSD from April 27, 1995, the effective 
date of service connection, to January 6, 1998, the effective 
date of the 100 percent rating. 

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

On November 7, 1996, new rating criteria for psychiatric 
disorders became effective.  61 Fed. Reg. 52,695 (1996).  As 
this claim involves the level of disability both before and 
after November 7, 1996, the veteran's claim for a higher 
rating must be considered under both the former and the 
current rating criteria.  

In the former rating schedule, Diagnostic Code 9411 for PTSD 
provided that the disability would be rated under the 
criteria for psychoneurotic disorders.  These criteria 
provide that a 10 percent rating is warranted where emotional 
tension or anxiety is productive of mild social and 
industrial impairment.  A 30 percent rating is warranted 
where the psychoneurotic symptoms produce reduction in 
initiative, flexibility, efficiency, and reliability to 
produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the U.S. Court of Veterans Appeals 
(now U.S. Court of Appeals for Veterans Claims) (Court) 
stated that the term "definite" as set forth in 38 C.F.R. 
§ 4.132 (Diagnostic Codes 9400 through 9411) was qualitative 
in character, unlike the other terms used to ascertain the 
level of severity of a psychiatric disability, which were 
quantitative in character.  The Court invited the Board to 
construe the term "definite" in such a manner that would 
quantify the degree of impairment contemplated by that term 
for purposes of meeting the statutory requirement that the 
Board articulate reasons and bases for its decision.  
38 U.S.C.A. § 7104(b)(1) (West 2002).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 2002).  

The former rating criteria provide that a 50 percent rating 
would be appropriate if the disorder is productive of 
considerable industrial impairment and a 70 percent rating is 
warranted if the disorder is productive of severe industrial 
impairment based on the veteran's ability to interact on both 
a social and industrial level, as confirmed by current 
clinical findings.  

The Court, in Johnson v. Brown, 7 Vet. App. 95 (1994), held 
that the criteria for a 100 percent rating in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, are each an independent basis 
for granting a 100 percent rating.  Therefore, under the 
former rating criteria, if the veteran's PTSD results in 
either (1) ". . . virtual isolation in the community," (2) 
"[t]otally incapacitating psychoneurotic symptoms . . .," 
or (3) "[demonstrable inability] to obtain or retain 
employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders.

The former rating schedule provided that social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  The objective findings and 
the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild", "moderate", or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. §§ 4.129, 
4.130 (1996).  

New rating criteria for psychiatric disorders became 
effective on November 7, 1996.  61 Fed.Reg. 52,695 (1996).  
Under the current rating schedule, Diagnostic Code 9411 for 
PTSD is rated under the General Rating Formula for Mental 
Disorders.  The general rating formula provides for a 10 
percent rating where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where symptoms 
are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
The Board will, therefore, consider whether a higher rating 
is supported under the old criteria as well as whether a 
higher rating is supported under the new criteria from their 
November 1996 effective date.  The old rating criteria will 
be considered first.

The old psychiatric rating criteria consider overall 
impairment due to psychiatric disability.  A September 1995 
VA clinical record shows an Axis I diagnosis of severe PTSD.  
The veteran received a VA examination in October 1995.  
Psychological testing was conducted and the clinical 
presentation was consistent with testing and the veteran's 
report.  The diagnosis was moderate PTSD with the highest 
level of adaptive functioning being fair which was moderate 
impairment.  The veteran received another VA examination in 
July 1997.  The diagnosis was PTSD and the global assessment 
of functioning (GAF) value was 60.  

The veteran and a VA social worker presented testimony at a 
hearing at the RO on August 27, 1997.  Received at the 
hearing was an August 6, 1997, VA clinical record written by 
a VA social worker who also testified at the hearing.  This 
clinical record notes that the veteran had been involved with 
the "PCT clinic" for more than 2 years, and had recently 
started back with group psychotherapy due to exacerbation of 
PTSD.  The veteran was described as being "in very poor 
shape".  It was also noted that he could have been 
hospitalized "several times in last 2 mos.".  The veteran 
was further described as "very handicapped" due to his 
condition and it was noted that it was difficult for him to 
function at times.  

At the August 1997 hearing, the social worker testified that 
the veteran was unemployable.  An August 2000 statement from 
this same social worker -- who began treating the veteran in 
December 1995 -- indicates that from 1995 to 1997 the 
veteran's PTSD symptoms were severe and necessitated the 
veteran leaving his career, and that he was just as disabled 
prior to January 1998 as he was subsequent to that date.  The 
statement indicates that psychological testing was not 
conducted; it was also signed by a VA physician.  A November 
2000 statement from the same VA physician indicated that he 
had treated the veteran from October 1995.  He stated that 
the veteran's PTSD was as severe and fully disabling "back 
in 1995 as it is at present", adding that "my notes from 
that period reflect this fact." 

A March 2002 note in the veteran's medical record, written by 
the VA physician who saw the veteran in September 1995, notes 
that it was clear then that the veteran's symptoms were 
severe and that he was then unemployable and remains so.  It 
was also noted that the veteran had suicidal ideation and his 
coping mechanisms were no longer working for him.   

The above medical evidence describes the overall level of 
impairment of the veteran's PTSD for the period in question.  
One the one hand, the record contains a VA treatment record 
in early September 1995 that describes the veteran's PTSD as 
severe; the physician reiterated this assessment in a March 
2002 statement written into the VA medical record.  

On the other hand, the VA examination in early October 1995 
categorizes the impairment as moderate.  This examination was 
an independent assessment of the veteran's overall disability 
at that time.  The October 1995 VA examination indicates that 
psychological testing was conducted and that the veteran's 
presentation was consistent with testing and his history.  
Furthermore, the report of a assessment for VA treatment in 
late October 1995 described a lot of anxiety and considerable 
depression, but also indicated that the veteran felt that the 
medication prescribed for him had helped, although he had 
stopped it when he experienced a rash.  He was advised to 
begin taking the medication again and to gradually increase 
the dose.  He was also described as open, warm and 
appreciative, with a good sense of humor.  The report of the 
diagnostic interview in early November 1995 indicates that 
the veteran reported weekly nightmares and early morning 
awakening, which might have been a reaction to medication 
given to him previously.  He was placed in a treatment group.  
The group notes from late 1995 through early April 1996 
collectively describe the veteran as feeling better, although 
in early March he reported hallucinatory experience, 
increased tension and irritability, and suicidal thinking.  
Later notes, however, indicate that he was again feeling 
better.

When the initial September 1995 assessment is weighed against 
the assessment made at the October 1995 VA examination, 
together with the records of VA evaluation and treatment 
beginning in October 1995, the Board concludes that the 
record as a whole does not describe more than definite social 
and industrial impairment.  The September 1995 VA clinical 
record describing the veteran's PTSD as severe when he was 
first seen at that VA facility is outweighed by the other 
contemporaneous medical evidence for that time period, which 
shows the overall severity of the veteran's PTSD symptoms as 
less than severe.  

Clinicians who began treating the veteran in 1995 have 
provided recent statements indicating that the veteran's PTSD 
was severe or caused him to be unemployable beginning in 
1995.  While these clinicians were treating the veteran at 
that time, contemporaneous medical records in the claims file 
do not contain descriptions of symptoms that would support 
the opinions that the veteran was then more than moderately 
disabled.  As these opinions were provided several years 
after the treatment occurred and are not supported by the 
contemporaneous medical records, their probative value is 
significantly diminished.  Only the September 1995 VA 
clinical record shows an overall assessment of impairment 
that was greater than moderate.  As noted, this record is 
outweighed by the October 1995 VA examination and other 
treatment records and reports that show no more than moderate 
impairment.  Similarly, the opinions from the clinicians are 
outweighed by the contemporaneous VA examination report which 
was conducted to provide an assessment of the veteran's 
psychiatric condition.  

The more probative medical evidence in the claims file shows 
moderate impairment due to PTSD in 1995.  Moderate impairment 
is not defined in the Schedule.  However, it is greater than 
mild impairment but less than definite impairment.  See 
VAOPGC 9-93.  Since definite impairment warrants a 30 percent 
disability rating, moderate impairment is something less than 
a 30 percent rating but is still greater than a 10 percent 
disability rating.  Since the next level of psychiatric 
impairment above mild impairment is a 30 percent disability 
rating, moderate impairment supports a 30 percent rating.  
This is consistent with the 30 percent disability rating 
assigned beginning in 1995.  38 C.F.R. §§ 4.126, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (1996).

The July 1997 VA examination shows a diagnosis of PTSD and a 
GAF value indicative of moderate impairment.  Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed.) (DSM-IV).  
However, a VA clinical record dated August 6, 1997 notes an 
exacerbation of the veteran's PTSD and describes the veteran 
as severely impaired due to PTSD, indicating that he could 
have been hospitalized and that it was difficult for him to 
function.  He eventually was placed in an inpatient PTSD 
program beginning in January 1998, which the RO used as the 
effective date for the current 100 percent rating.  The 
evidence of the veteran's condition between August 6, 1997 
and January 1998, however, also supports a 100 percent rating 
for PTSD under the former rating criteria.  The testimony at 
the August 1997 hearing indicates that the veteran was 
constantly depressed and had occasional anxiety or panic 
attacks, as well as some suicidal ideation.  The social 
worked who had counseled him considered him to be 
unemployable due to his symptoms.  

Therefore, beginning August 6, 1997, the evidence indicates 
that the veteran was severely disabled and unemployable due 
to his PTSD.  Under the old psychiatric rating criteria, 
unemployability is a factor applicable to a 100 percent 
disability rating.  Accordingly, the veteran satisfies the 
criteria for a 100 percent disability rating from August 6, 
1997.  38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 95 (1994); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The revised rating criteria will now be considered to 
determine if they support a higher rating between the 
effective date of the new criteria and the date of the 100 
percent rating assigned by this decision.  Medical evidence 
in the record from 1995 to 1997 shows sleep disturbance, 
depressed mood, anxiety, and mild concentration difficulty.  
Additionally, the veteran testified at a hearing at the RO in 
August 1997 that he had had problems sleeping, anxiety, 
depression, and problems concentrating.  There is no evidence 
in the record of speech disturbance or impaired self care.  
At the October 1995 VA examination the veteran the complained 
of memory impairment, however, recall was adequate.  These 
are all factors applicable to a 30 percent rating under the 
revised psychiatric rating criteria.  The October 1995 VA 
examination shows the veteran's affect was constricted, which 
may be interpreted as flattened affect.  Therefore, there is 
possible evidence of flattened affect.  However, other 
medical evidence does not show flattened affect and the July 
1997 VA examination report shows that affect was appropriate.  
Therefore, the evidence does not show consistent flattened 
affect.  A September 1995 VA clinical record shows the 
veteran had suicidal and homicidal ideation but no plans.  
However, at the VA examination the following month, the 
veteran denied suicidal and homicidal ideation.  A March 8, 
1996, VA clinical record shows suicidal thoughts and a 
hallucinatory experience.  However, clinical record entries 
dated later that month did not show any suicidal thoughts or 
hallucinatory complaints.  Therefore, there was no consistent 
evidence of suicidal ideation or hallucinations.  

The evidence does not show impaired speech, impaired short 
and long term memory, impaired judgment, or impaired abstract 
thinking.  There was also no evidence of obsessive rituals, 
near continuous panic impaired impulse control with periods 
of violence, neglect of hygiene, impairment of thought 
processes, persistent hallucinations, grossly inappropriate 
behavior, or persistent danger of hurting himself or others.  
As noted, the majority of the veteran's symptoms are 
applicable to a 30 percent disability rating which is 
consistent with the disability rating currently assigned.  
Therefore, under the revised psychiatric rating criteria, the 
evidence does not warrant a disability rating greater than 30 
percent prior to August 6, 1997.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

The veteran presented testimony at a hearing at the RO in 
September 2000.  He testified, in essence, that he was 
completely disabled due to PTSD in 1995.  Additionally, the 
veteran presented testimony before the undersigned at a 
hearing at the RO in April 2003.  He testified that he quite 
his job in 1995 because he was afraid to drive anymore.  
However, based on the competent medical evidence in the 
claims file, the veteran's PTSD symptoms prior to August 6, 
1997, were no more than 30 percent disabling. 

Based on the above, the preponderance of the evidence is 
against the claim for a disability rating greater than 30 
percent from April 27, 1995, to August 5, 1997.  The evidence 
supports granting a 100 percent disability rating on and 
subsequent to August 6, 1997.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2002).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
July 1996 and May 2000 statements of the case and the 
December 2002 supplemental statement of the case.  The 
statements of the case and supplemental statements of the 
case provided the veteran with a summary of the evidence in 
the record used for the determination.  Accordingly, the 
veteran was advised of the evidence necessary to substantiate 
his claim.  A September 2001 VA letter advised the veteran of 
the VCAA, the evidence needed to support his claim, the kind 
of evidence he was responsible for obtaining, and the 
evidence VA was responsible for obtaining.  The veteran 
responded with a statement received in November 2001 that he 
had no further evidence.  The veteran has received VA 
examinations.  VA medical records have been associated with 
the claims file.  The veteran reportedly has received 
treatment for his PTSD at VA facilities, and has not 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

A rating higher than 30 percent for PTSD prior to August 6, 
1997, is denied.

A 100 percent rating for PTSD beginning August 6, 1997, is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



